MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             May 20 2019, 9:25 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana                                   Samantha M. Sumcad
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christian Morris,                                       May 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2414
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Christina
Appellee-Plaintiff.                                     Klineman, Judge
                                                        Trial Court Cause No.
                                                        49G17-1802-F6-3872



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019                   Page 1 of 6
[1]   Christian Morris appeals his convictions for domestic battery as a level 6 felony

      and criminal trespass as a class A misdemeanor. Morris raises two issues which

      we consolidate and restate as whether the evidence is sufficient to sustain his

      convictions. We affirm.


                                      Facts and Procedural History

[2]   Morris and R.S. have two daughters together, and R.S. has two other children.

      Morris and R.S. ended their relationship in January 2017. In January 2018,

      Morris and R.S. were not living together, their children were almost two years

      old, and Morris had supervised visitation with his children pursuant to court

      order. On January 25, 2018, R.S. left work and returned to her home with her

      children. One of R.S.’s neighbors helped her bring the children inside. Morris

      was at the apartment because he had visitation that evening. R.S. told her older

      children, who were ten and six years old, to wash their hands, and she seated

      her younger children at a table to eat. Morris was upset because the neighbor

      was helping R.S. bring the children into the residence, and R.S. asked Morris to

      leave. Morris “bumped [R.S.] with his shoulder” in her chest which hurt her,

      and she started to fall or stumble back. Transcript Volume 2 at 9. When she

      felt herself falling, R.S. grabbed onto Morris’s jacket, and he hit her in the face.

      R.S. remembers her “hair getting pulled” and being “slammed against the

      window.” Transcript Volume 2 at 10. Morris then pushed R.S. against the

      wall. R.S.’s older children screamed, the neighbors came to the apartment, and

      one of the children unlocked the door. Morris held R.S. against the wall “until

      the door [was] open,” and the neighbors came into the apartment and told

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019   Page 2 of 6
      Morris to get off of R.S. Id. at 24. Morris left the apartment, and the police

      were contacted. The responding law enforcement officer observed that R.S.

      was holding the side of her face and grimacing, noticed that the side of R.S.’s

      face where she said she was hit appeared a little darker on her cheek area

      compared to the other side, and photographed her face.


[3]   On February 1, 2018, the State charged Morris with: Count I, domestic battery

      in the presence of a child as a level 6 felony; Count II, domestic battery as a

      class A misdemeanor; and Count III, criminal trespass as a class A

      misdemeanor. At the bench trial, R.S. testified that Morris became upset and

      she asked him to leave her apartment which he did not do. She testified that

      Morris bumped her with his shoulder, she began to stumble or fall back, and

      “when I felt myself fall, I grabbed on his - he was the closest to me - I grabbed

      on to his jacket.” Id. at 10. When asked “how did he respond to that,” R.S.

      testified: “I just remember my hair getting pulled and slammed against the

      window.” Id. She testified that her younger children were sitting at a table in

      the same room as her and were crying, that her older children were screaming,

      the neighbors heard and came to her apartment, her oldest daughter unlocked

      the door, and the neighbors came into the apartment. She indicated that Morris

      pushed her against the wall. Morris testified he was thirty-four years old, that

      he and R.S. had an argument which became physical, that she attempted to hit

      him, that he grabbed her arm and shoved her, that he barely pushed her and she

      went towards the wall, that she came back toward him swinging with her fists,

      and that he held her down. The court found R.S. more credible, entered


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019   Page 3 of 6
      judgments of conviction on Counts I and III, and sentenced Morris to 180 days

      with 90 days suspended and 90 days executed on home detention concurrent on

      each count.


                                                  Discussion

[4]   The issue is whether the evidence is sufficient to sustain Morris’s convictions

      for domestic battery as a level 6 felony and criminal trespass as a class A

      misdemeanor. When reviewing the sufficiency of the evidence to support a

      conviction, appellate courts must consider only the probative evidence and

      reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). It is the factfinder’s role, not that of appellate courts, to assess

      witness credibility and weigh the evidence to determine whether it is sufficient

      to support a conviction. Id. We consider the evidence most favorable to the

      trial court’s ruling. Id. We will affirm unless no reasonable factfinder could

      find the elements of the crime proven beyond a reasonable doubt. Id. The

      evidence is sufficient if an inference may reasonably be drawn from it to support

      the verdict. Id. at 147.


[5]   Morris argues the State failed to prove that his touching of R.S. was done

      knowingly or in a rude, insolent, or angry manner. He also argues the State

      failed to prove that he refused to leave R.S.’s apartment or to leave within a

      reasonable time after the request.


[6]   Ind. Code § 35-42-2-1.3 provides in part that a person who knowingly or

      intentionally touches a family or household member in a rude, insolent, or

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019   Page 4 of 6
      angry manner commits domestic battery, and that the offense is a level 6 felony

      if the person who committed the offense is at least eighteen years of age and

      committed the offense in the physical presence of a child less than sixteen years

      of age knowing that the child was present and might be able to see or hear the

      offense. Ind. Code § 35-43-2-2 provides in part that a person who, not having a

      contractual interest in the property, knowingly or intentionally refuses to leave

      the real property of another person after having been asked to leave by the other

      person commits criminal trespass as a class A misdemeanor. The element of

      communication of denial of entry or request to leave necessarily implies a

      reasonable period of time for the person receiving that communication to leave

      of the person’s own volition. Curtis v. State, 58 N.E.3d 992, 994 (Ind. Ct. App.

      2016). A person engages in conduct intentionally if, when he engages in the

      conduct, it is his conscious objective to do so, and a person engages in conduct

      knowingly if, when he engages in the conduct, he is aware of a high probability

      that he is doing so. Ind. Code § 35-41-2-2.


[7]   The record reveals R.S.’s testimony that she asked Morris to leave and that he

      did not leave. The record further reveals that Morris bumped R.S. in her chest

      with his shoulder, she started to stumble or fall back, and she grabbed onto

      Morris’s jacket. R.S. testified that “I just remember my hair getting pulled and

      slammed against the window.” Transcript Volume 2 at 10. R.S. testified that,

      at that point, Morris pushed her against the wall. The evidence shows that the

      children cried and screamed, the neighbors came to the apartment, and one of

      the children let them inside. R.S. testified that Morris held her against the wall


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019   Page 5 of 6
      until the door opened. As previously mentioned, this Court will not assess the

      credibility of witnesses or reweigh the evidence. See Drane, 867 N.E.2d at 146.

      Based upon the record, we conclude that the State presented evidence of a

      probative nature from which a trier of fact could find beyond a reasonable

      doubt that Morris committed the crimes of domestic battery and criminal

      trespass.


[8]   For the foregoing reasons, we affirm Morris’s convictions.


[9]   Affirmed.


      May, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2414 | May 20, 2019   Page 6 of 6